department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date cc corp b03 tl-n-2346-01 uilc internal_revenue_service national_office field_service_advice memorandum for associate area_counsel strategic litigation lmsb cc lm rfp slatl from subject richard e coss assistant to the branch chief cc corp b03 this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination in accordance with sec_6110 this field_service_advice should not to be used or cited as precedent legend parent sub sub tl-n-2346-01 sub f sub fx a b llc llc foreign bank currency a currency b country a country b country d country e city f city g tl-n-2346-01 state h date date 1a date date 2a date date date w x y z reason c description of currency b dollar_figureamount d dollar_figureamount e amount f amount g amount h amount i dollar_figureamount j tl-n-2346-01 dollar_figureamount k amount m dollar_figureamount n dollar_figureamount o dollar_figureamount p dollar_figureamount r dollar_figureamount s dollar_figureamount t dollar_figureamount v dollar_figureamount w amount x dollar_figureamount y dollar_figureamount z dollar_figureamount aa dollar_figureamount bb dollar_figureamount cc dollar_figureamount dd issues can each of the two loans be bifurcated into two pieces one representing the obligation by the llcs to pay interest only and one representing the obligation by sub to pay principal only does the step_transaction_doctrine apply to the facts of this case with the result that the principal portion of the loan dollar_figureamount o is assumed by sub outside of the sec_351 transaction with the result that there is no gain tl-n-2346-01 recognized by the llcs under sec_357 no basis increase to sub under sec_362 and no loss recognized by sub on the sale of the currency b should the transaction at issue be recharacterized in accordance with its substance and sub 2's loss totally disallowed under sec_1_988-2 alternatively if the loss is not totally disallowed under sec_1_988-2 should the loss be recharacterized under sec_1_988-1 can the commissioner apply sec_482 to reallocate the loss from sub to the llcs who are not subject_to united_states taxation whether the overall transaction lacks sufficient economic_substance to be respected for federal_income_tax purposes conclusion sec_1 the parties factually bifurcated each loan into the interest piece with the llcs as the primary obligor and thus expected to pay and the principal piece with sub as the primary obligor and thus expected to pay with the latter being valued at its fair_market_value dollar_figureamount o as a result there is an argument that we should be able to make a fair_market_value allocation of the adjusted_issue_price of the original instrument dollar_figureamount k between the two instruments dollar_figureamount s and dollar_figureamount o for the interest piece and the principal piece respectively this analysis would apply for sec_357 purposes as a result the true amount assumed by sub in the sec_351 transaction would be the fair_market_value of the principal piece or dollar_figureamount o because the liability assumed by sub would equal the basis in the hands of the llcs there would be no sec_357 gain recognized by the llcs and thus there would be no increase in the basis of the currency b by sub under sec_362 accordingly no loss would be recognized by sub on the sale of the currency b this is the correct economic result when we determine if this argument can be made we will inform you the step_transaction_doctrine may apply to this case because there is strong evidence that parent at least had preliminary discussions with the other parties to the transaction and contemplated foreign bank extending a loan to the llcs before sub as a literal matter was committed to participate in the loan transaction to the extent the step_transaction_doctrine is successfully applied the purported loss recognized by sub is eliminated ie the basis of the assumed portion of the loan equals the adjusted_issue_price we suggest further factual development to determine if the llcs were acting as an agent or an intermediary of sub and or any other member of the parent group with respect to the loan transaction tl-n-2346-01 parent and its related entities may not deduct as a foreign_currency_loss under sec_988 an amount that does not reflect movements in exchange rates but rather basis shifting under sec_357 and sec_362 under sec_1_988-2 the dollar_figureamount r loss is disallowed alternatively under sec_1_988-1 the service may conclude that the dollar_figureamount r loss is recognized in its entirety but is recharacterized as a capital_loss the commissioner can apply sec_482 to reallocate the loss from sub to the llcs who are not subject_to united_states taxation the actions jointly undertaken by the contributing llcs and parent constituted control within the meaning of sec_1_482-1 consequently the loss from the transaction may be reallocated to reflect clearly the income expense gains and losses of the llcs and parent sec_1_482-1 provides particular authority for allocating the loss with respect to the foreign_currency that was acquired by sub in a sec_351 nonrecognition_transaction to the llcs the fact that the llcs sought to recognize gain under sec_357 does not bar application of the regulation because the gain recognition and step-up_in_basis was caused only incident to the property transfer initially qualifying for nonrecognition under sec_351 without application of sec_351 we do not believe the gain recognition and attendant basis step-up could have been achieved without an economic cost to sub sub 2’s assumption and hedge transactions did not have economic_substance and thus sub 2’s sec_988 loss should not be allowed see 939_f2d_44 a transaction devoid of economic_substance cannot be the basis of a deductible loss facts f sub is a wholly owned county b subsidiary of parent a domestic_corporation and parent of a consolidated_group that includes among other corporations sub sub and sub llc and llc collectively the llcs unrelated to parent and its affiliates are each w owned by fx a country d corporation and x owned by a a country e individual fx’s controlling member is b an individual we have no information as to b the owners of the llcs are not subject_to united_states taxation both llcs were formed prior to date with contributions of dollar_figureamount d and dollar_figureamount e respectively by fx the proceeds from the contributions were used to purchase the securities discussed below it appears that the llcs did not engage in business other than the transactions at issue on date each llc purchased from foreign bank currency a amount f face_amount of y country a government debt and currency a amount g face tl-n-2346-01 amount of z country a government debt collectively the securities for settlement on date at an aggregate purchase_price of currency a amount h each also on date the llcs entered into separate confirmations with foreign bank providing for a cross-currency rate swap under which the llcs would swap currency b for currency a on date each llc borrowed currency b amount i worth dollar_figureamount j or dollar_figureamount k in total from foreign bank for a term of years collectively the loans interest on the loans resets every three years the llcs applied the currency b received from the loans to meet their initial exchange obligations under the cross-currency rate swap transactions the llcs then used the currency a amount h proceeds of the amount received from foreign bank under the cross- currency swap transactions to settle the purchases of the securities the remaining proceeds were deposited in a time deposit account of the country e branch of foreign bank both the securities and the time deposit were held by foreign bank as collateral to secure the loans foreign bank had sole dominion and control_over the securities subject_to the requirement that security for the loans be invested only in permitted_investments essentially debt instruments of sufficient grade and quality to satisfy foreign bank the credit agreement provided that upon the substitution of the collateral the llcs were required to have another party acceptable to foreign bank assume the loan as co-obligor the collateral was the principal source of repayment on the loans however the owners of the llcs were also fully liable for the repayment on date two days following the maturity of the securities each llc agreed to purchase a pool of mortgage securities from f sub for currency b amount m representing about dollar_figureamount n for each llc for a total of dollar_figureamount s f sub continued to service the mortgages parent claims that f sub’s sale of the currency b denominated mortgages allowed f sub to remove the mortgages from its balance_sheet and provided term funding for f sub in the absence of an efficient securitization market for currency b mortgages the sale of the mortgages also provided an asset substitution for currency b dollar assets parent claims that f sub needed to hedge its currency b dollar assets since at that point in time the currency b financial markets were unstable due to reason c these mortgage securities were accepted as substitute collateral for the loans in order to allow for a substitution of the collateral sub a wholly owned domestic subsidiary of sub another parent consolidated_group member agreed to assume the obligations of the llcs under the loans as a co-obligor sub agreed to guarantee sub 2's performance as co-obligor the llcs pledged their assets to reimburse sub for any amount it might pay under its guarantee under separate agreements sub agreed to be liable for the principal repayment on the tl-n-2346-01 loans and the llcs agreed to pay the interest on the loans parent alleges that the present_value of the assumption by sub of dollar_figureamount k in future obligations was dollar_figureamount o apparently no present_value was attached to sub 2's becoming co-obligor to foreign bank on the llcs’ obligation to pay the interest on the debt the llcs transferred dollar_figureamount p in currency b the assets to sub in exchange for non-voting preferred_stock of sub and sub 2's assumption of the loans as co-obligor in a purported sec_351 transaction simultaneously and as part of the same purported sec_351 transaction sub another wholly owned domestic subsidiary of sub contributed dollar_figureamount t to sub in exchange for sub common_stock sub immediately distributed the common_stock of sub to sub sub sold the currency b for u s dollars sub purchased a u s dollar denominated zero coupon note issued by sub for dollar_figureamount v which in years will yield dollar_figureamount w in addition sub entered into a forward_contract with sub under which it will be able to convert the dollar_figureamount w into amount x of currency b accordingly sub has no risk of currency or interest rate loss regarding its loan obligation from the numbers you have provided it appears that sub made an arbitrage profit of dollar_figureamount y in that sub received the currency b equivalent of dollar_figureamount o from the llcs to assume the principal of the loans and paid dollar_figureamount v to sub for its hedge given parent’s representation that the present_value of the amount x currency b loan was dollar_figureamount o we do not believe that the dollar_figureamount v purchase_price of the hedge was arm’s length we proceed under the assumption that no arbitrage profit was realized with respect to this transaction we suggest additional factual development on this point according to sub 2's balance_sheet as of date sub held assets of dollar_figureamount z according to an internal parent memo written prior to the transactions at issue sub 2's assets consisted of city f industrial_revenue_bonds and foreclosed real_estate located in city g sub 2's primary liability was dollar_figureamount aa owed to sub and sub 2's book_value was dollar_figureamount bb the memo further stated that sub did not have a viable long term business and that no growth was anticipated lastly the memo stated that this transaction was executed through sub so as to maximize the tax benefits of the anticipated loss since sub was subject_to tax in a high tax_rate state presumably state h parent took the position on its u s consolidated_return that the exchange transaction among sub sub llc and llc qualifies as a sec_351 exchange because in exchange for property the currency b and the cash of dollar_figureamount t the transferors the llcs and sub received stock in the transferee sub and the apparently the assets and liabilities do not include the assets received and the liabilities assumed in the sec_351 transaction tl-n-2346-01 transferors were in control of the transferee immediately_after_the_exchange under sec_357 the llcs recognized approximately dollar_figureamount s in gain from the exchange to the extent that liabilities assumed by sub which presumably was dollar_figureamount k exceeded the llcs’ combined basis in the contributed_property which was dollar_figureamount o the gain however was not subject_to united_states taxation since the llcs’ members are not subject_to united_states tax accordingly parent’s position is that pursuant to sec_362 sub 2's basis in the currency b is equal to the transferor’s basis which is dollar_figureamount o plus the gain recognized in the exchange which is dollar_figureamount s for a total basis of dollar_figureamount k thus parent’s position is that sub 2’s sale of the currency b generated a loss of dollar_figureamount r which is characterized as an ordinary_loss under sec_988 and c c for financial_accounting purposes sub booked its liability to foreign bank at its present_value dollar_figureamount o and accrues interest_expense over the 30-year term you have requested field_service_advice on possible arguments for denying the loss claimed from this abusive basis shifting transaction law and analysi sec_1 bifurcation of the loans in the instant case the parties by agreement have factually bifurcated each loan as between interest with the llcs as the primary obligor and thus expected to pay and principal with sub as the primary obligor and thus expected to pay to the extent we are able to successfully bifurcate each loan into two debt instruments one instrument representing the obligation to pay interest and the other representing the obligation to pay principal for any of the reasons set forth above we would make a fair_market_value allocation of the adjusted_issue_price of the original instrument dollar_figureamount k between the two instruments dollar_figureamount s and dollar_figureamount o for the interest piece and the principal piece respectively this analysis would apply for sec_357 purposes as a result the true amount assumed by sub in the sec_351 transaction would be the fair_market_value of the principal piece or dollar_figureamount o because the liability assumed by sub would equal the basis in the hands of the llcs there would be no sec_357 gain recognized by the llcs and thus there would be no increase in the basis of the currency b by sub under sec_362 accordingly no loss would be recognized by sub on the sale of the currency b this is the correct economic result the transferors sub and the llcs meet the control immediately after requirement because sub sub and sub are in the same affiliated_group and sub and sub are percent owned by sub sec_1_1502-34 5effective for transfers before date tl-n-2346-01 step_transaction_doctrine the step_transaction_doctrine provides that interrelated yet formally distinct steps in an integrated transaction may not be considered independently of the overall transaction 489_us_726 the step_transaction_doctrine is a corollary of the general tax principle that taxation depends on the substance of a transaction rather than its form the doctrine requires that all interdependent steps are linked together rather than taken in isolation so that the federal tax_liability may be based on a realistic view of the entire transaction clark u s pincite there are three tests for determining when the step_transaction_doctrine should operate to collapse the individual steps of a transaction into a single integrated transaction for tax purposes end result interdependence and binding commitment the end result test combines into a single transaction separate events which appear to be component parts of something undertaken to reach a particular result under this test if the series of closely related steps in a transaction are merely the means to reach a particular result the steps will not be treated as separate but instead will be treated as a single transaction the end result test focuses on whether the taxpayer intended to reach a particular result by structuring a series of transactions in a certain way see 418_f2d_511 in the present transaction parent and sub were involved with the loan transaction prior to the purported sec_351 transaction and assumption of the liability parent has asserted that foreign bank loaned the money to the llcs before sub and parent were involved with the transaction however a parent internal document dated date 1a states the following the loan would be extended by foreign bank to the llc before sub is committed to participate sub would agree with the llc to repay the principal portion of the loan and the llc would agree to make the periodic interest payments about of the loan proceeds would be used by the llc to purchase securities that in turn would be used to collateralize and satisfy the interest payments on the loan the remaining of the loan proceeds representing the pv present_value of the loan principal would be transferred to sub this statement provides strong evidence that parent at least had preliminary discussions with the other parties to this transaction and contemplated foreign bank extending a loan to the llc’s before sub literally was committed to participate in the loan transaction we suggest further factual development to determine if the llcs were acting as an agent or an intermediary of sub and or any other member of the parent group with respect to the loan transaction tl-n-2346-01 sec_988 loss argument a relevant law sections which were enacted as part of the tax_reform_act_of_1986 set forth a comprehensive set of rules for the treatment of foreign_currency_transactions sec_988 provides that foreign_currency_gain_or_loss attributable to a sec_988 transaction is computed separately and treated as ordinary_income or loss foreign_currency_gain on a sec_988 transaction is generally defined as the gain on the transaction to the extent such gain does not exceed gain realized by reasons of changes in exchange rates on or after the booking_date and before the payment_date sec_988 foreign_currency_loss is similarly defined in sec_988 in this manner congress intended that only gain_or_loss to the extent it is realized by reason of a change in exchange rates between the date the asset or liability is taken into account for tax purposes and the date it is paid or otherwise_disposed_of will be treated as foreign_currency_gain_or_loss s rep no 99th cong 2d sess in addition any gain_or_loss from the disposition of nonfunctional_currency is treated as foreign_currency_gain_or_loss under the assumption that any gain_or_loss realized on the disposition of nonfunctional_currency must be attributable to the fluctuation in the foreign exchange rates between the purchase and sale of the currency sec_988 this is confirmed by committee reports describing the principles of sec_988 prior to its amendment to address issues not implicated in this case by the technical_and_miscellaneous_revenue_act_of_1988 tamra thus the house ways_and_means_committee report to the miscellaneous revenue act of stated that i n the case of any disposition of nonfunctional_currency the relevant period for measuring rate changes is the time between acquisition and disposition of the currency h_r rep no 100th cong 2d sess the legislative_history of sec_985 - suggests a consistent concern about tax_motivated_transactions the senate_finance_committee report accompanying the tax_reform_act_of_1986 stated that one of the two reasons sec_985 - were enacted was prior_law provided opportunities for tax_motivated_transactions s rep no 99th cong 2d sess accordingly in enacting sec_985 - congress granted broad authority for the service to promulgate regulations as may be necessary or appropriate to carry out the purposes of sec_985 - sec_989 the legislative_history to the tamra in discussing the law prior to the enactment of tamra stated that t he secretary has general authority to provide the regulations necessary or appropriate to carry out the purposes of new subpart j for example the secretary may prescribe regulations appropriately recharacterizing transactions to harmonize the general realization and recognition provisions of the code with the policies of sec_988 h_r rep no 100th cong 2d sess s rep no 100th cong 2d sess containing identical language tl-n-2346-01 in response to congress’s concern about tax_motivated_transactions the service under the authority of sec_989 promulgated sec_1_988-2 and sec_1 a sec_1_988-2 states that if the substance of a transaction differs from its form the commissioner may recharacterize the timing source and character of gains or losses with respect to the transaction in accordance with the substance of the transaction sec_1_988-1 states in part that the commissioner may exclude a transaction or series of transactions which in form is a sec_988 transaction from the provisions of sec_988 if the substance of the transaction or series of transactions indicates that it is not properly considered a sec_988 transaction b analysis we believe that the transaction at issue should be recharacterized in accordance with its substance and taxpayer’s loss totally disallowed under sec_1_988-2 alternatively if the loss is not totally disallowed under sec_1_988-2 the loss may be excluded from sec_988 under sec_1_988-1 sec_1_988-2 as stated previously sec_1_988-2 states that i f the substance of a transaction described in sec_1_988-1 differs from its form the timing source and character of gains or losses with respect to such transaction may be recharacterized by the commissioner in accordance with its substance in this case in form the loss results from the sale of currency b a transaction described in sec_1_988-1 in which their amount_realized exceeded their basis by approximately dollar_figureamount cc6 for purposes of sec_988 however the substance of the transaction may be viewed as foreign bank loaning the currency b equivalent of dollar_figureamount o to sub and the remaining currency b equivalent of dollar_figureamount cc was loaned to the llcs or f sub in form sub borrowed the dollar_figureamount o indirectly through the llcs as a zero coupon loan and used the sec_351 transaction to receive the loan proceeds in this manner under the purported application of sec_357 the llcs recognized gain when sub assumed as co-obligor the total amount of the loan and under sec_362 sub increased its basis in the currency b in the amount of the gain purportedly recognized by the llcs accordingly sub inappropriately increased its basis in the currency b so that it prematurely recognized a large current foreign_currency_loss and forswore future_interest deductions over the thirty year term of the loan artificially shifting basis to the currency b so that the computation of foreign_currency_loss does not reflect the substance of the transaction is manifestly contrary to the intent of congress as set forth above that currency gain_or_loss be computed by reference to movements in exchange rates in this case the claimed loss is not the result of exchange rate fluctuations in that sub only held the currency b description of currency b for a the exact amount of the purported foreign_currency_loss is unclear tl-n-2346-01 single day accordingly under sec_1_988-2 sub may not deduct the artificial sec_988 loss sec_1_988-1 alternatively under sec_1_988-1 sub 2’s loss on the sale of currency b should not be characterized as a sec_988 transaction since the purported loss is totally unrelated to the fluctuation of foreign_currency rates substance over form the following factors support our characterization of the substance of the transaction as foreign bank lending the currency b equivalent of dollar_figureamount o directly to sub and sub being required to repay amount x currency b equivalent to dollar_figureamount k at current exchange rates in thirty years the proximity of time between the various transactions ie foreign bank’s loan to the llcs the llcs’ purchase of the securities the maturity of the securities the llcs’ purchase of the mortgage pool and the purported sec_351 transaction indicates that the various transactions were planned as a single transaction in particular the fact that the securities were purchased on date that the securities matured on date 2a and that the mortgage pool was purchased on date supports the conclusion that all of the transactions were planned together accordingly we believe foreign bank when it disbursed the loan proceeds expected that sub would become a co-obligor of the loan when the securities matured the llcs were formed immediately prior to the transactions at issue and other than their initial capital contributions had no other assets the llcs did not conduct any other business than the transactions at issue accordingly it is doubtful that foreign bank would have lent the llcs the currency b equivalent of dollar_figureamount k without the knowledge that the other transactions would have occurred furthermore since the mortgage pool the llcs’ only substantial asset was valued at only dollar_figureamount s foreign bank must have looked to sub or other members of parent group for repayment of the dollar_figureamount o and accrued interest thereon it is not clear whether sub economically recognized a gain_or_loss on its holding the currency b for one day obviously the llcs borrowing the funds from foreign bank and their purchase of the securities were planned together since the contracts were entered into on the same day in addition the llcs and foreign bank entered into currency swaps on the same day under which the llcs were first to exchange its currency b proceeds of the borrowing for currency a to be used to purchase the securities and then upon maturity of the securities the llcs were to exchange the currency a proceeds of the securities back into currency b tl-n-2346-01 it is not clear that the llcs could have earned a profit had they merely continued to invest the proceeds of the loan in short term government or other highly rated securities which would have satisfied foreign bank as to the safety of the collateral rather than in f sub’s currency b denominated mortgage pool this further demonstrates that the transactions were planned as a single transaction and that it was intended by foreign bank that the currency b equivalent of dollar_figureamount o would be transferred to sub in the sec_351 transaction the above factors indicate that foreign bank intended that the currency b equivalent of dollar_figureamount o of the proceeds would be transferred by the llcs to sub in exchange for its repaying the principal of the loan aside from the zero coupon note used to provide for the loan’s principal payment sub 2’s assets consisted of only the dollar_figureamount dd approximately that sub received in the sec_351 transaction from the llcs and sub and net assets of dollar_figureamount bb that it held prior to the sec_351 transaction sub was not engaged in any significant business activity other than purchasing the zero coupon note and the forward_contract accordingly it is clear that aside from sub 1’s guarantee of sub 2’s performance as co-obligor sub did not have the ability to pay the interest on the amount x currency b loan equivalent to dollar_figureamount k should the llcs default on their obligation ie if the mortgage pool does not produce sufficient interest_income to service the loan accordingly foreign bank must have looked to sub 1’s guarantee of sub 2’s performance in making the loan in calculating the value of the preferred_stock and the present_value of sub 2’s obligation as co-obligor for financial_accounting purposes parent discounted sub 2’s obligation to repay the currency b equivalent of dollar_figureamount o using what it considered an appropriate interest rate apparently parent did not increase the value of sub 2’s obligation to take into account its obligation to make interest payments should the llcs not be able to make the payments this further supports the fact that sub did not expect to make interest payments on the loan and if it would be required to make the interest payments that the ultimate economic burden of making the payments would be borne by sub through its guarantee sec_482 allocation of sec_988 loss if the sec_988 loss is respected the commissioner may apply sec_482 to reallocate the loss from sub to the llcs the llcs and sub acted in concert and with a common goal or purpose as used in sec_1_482-1 with respect to the sec_351 contribution of property consequently the transaction undertaken jointly by the parties with respect to the contribution to sub constituted a controlled_transaction within the meaning of sec_1_482-1 under sec_1_482-1 the tl-n-2346-01 presence of a sec_351 nonrecognition_transaction does not bar the use of sec_482 to allocate income to reflect clearly the income of the controlled parties a sec_482 -- generally sec_482 provides the following in any case of two or more organizations trades_or_businesses owned or controlled directly or indirectly by the same interests the secretary may distribute apportion or allocate gross_income deductions between or among such organizations if he determines that such distribution apportionment or allocation is necessary in order to prevent evasion of taxes or clearly to reflect the income of any of such organizations emphasis added see also sec_1_482-1 the district_director may make allocations between or among the members of a controlled_group if a controlled_taxpayer has not reported its true_taxable_income in such case the district_director may allocate income deductions or any other item or element affecting taxable_income referred to as allocations thus in order for sec_482 to apply to a transaction the transaction must be between two or more entities owned or controlled by the same interests if it is determined that the parties to the transaction are members of a controlled_group the service may make allocations among the members if the taxpayer had not reported its true_taxable_income as there is no common ownership between the llcs and sub and the other members of parent group other than between the members of parent group the primary question under sec_482 becomes whether the llcs and the parent group are controlled by the same interests see sec_1 i a controlled_group is defined as taxpayers controlled directly or indirectly by the same interests b legal standard for control the sec_482 regulations9 define controlled as including any kind of control direct or indirect whether legally enforceable or not and however exercisable or exercised including control resulting from the actions of two or more taxpayers acting in concert or with a common goal or purpose it is the reality of the control that is decisive not its form or the applicable regulations are the current regulations which were finalized in t d in tl-n-2346-01 the mode of its exercise a presumption of control arises if income or deductions have been arbitrarily shifted sec_1_482-1 where the actions of two unrelated parties were undertaken with respect to a joint- venture the tax_court found the unrelated parties to be in common_control of a company owned by each 453_f2d_1144 2nd cir reversing in relevant part 54_tc_912 cert_denied 407_us_934 reh’g denied 409_us_899 nonacq 1975_2_cb_3 nonacquiescence relates to tax_court opinion only as the second circuit adopted an interpretation of control that is consistent with and sec_482 regulations the regulations also state that i t is the reality of control that is decisive rather than a rigid focus on record ownership of the entities at issue id accord 42_tc_114 aff’d 358_f2d_342 6th cir cert_denied 385_us_899 17_tc_231 aff’d 202_f2d_873 5th cir cert_denied 346_us_819 acq in part and nonacq in part 1952_2_cb_2 revrul_65_142 1965_1_cb_223 372_f2d_415 4th cir aff’g tcmemo_1966_015 cert_denied 389_us_841 moreover the regulations provide that a presumption of control arises if income or deductions have been arbitrarily shifted sec_1_482-1 see 598_f2d_1382 5th cir rev’g a f t r 2d ria n d tex holding that based on sec_1_482-1 which contained language similar to sec_1_482-1 of the current regulation the service properly argued that proof of income_shifting between two corporations establishes a presumption of common_control accord 294_f2d_82 5th cir aff’g 32_tc_390 acq 1959_2_cb_4 referring to reg sec_29 the regulations also state that control may exist as a result of the actions of two or more taxpayers acting in concert with a common goal or purpose sec_1_482-1 accord dhl corp v commissioner tcmemo_1998_461 w hen the interests controlling one entity and those controlling another have a common interest in shifting income from the former to the latter entities may be considered commonly controlled in determining whether the control requirement under the regulations is satisfied thus under the regulations joint legal ownership or overlapping ownership is not required for unrelated corporations to come within the purview of sec_482 if income_or_deduction shifting is present or if there is a common goal to shift income or deductions but see 5_tc_558 acq c b acq withdrawn and substituted for nonacq revrul_65_142 1965_1_cb_223 tl-n-2346-01 where the service seeks to establish common_control due to the presence of an artificial shifting_of_income and deductions it is the service’s burden to prove the applicability of sec_482 by establishing a shifting_of_income and deductions dallas ceramic tile co pincite we believe this burden is met by the llcs and the parent group acting in concert to intentionally create a noneconomic gain in the llcs which are not subject_to u s taxation and a corresponding noneconomic unrealized_loss in sub through the transfer of the currency b from the llcs to sub in the sec_351 transaction see notice_95_53 1995_2_cb_334 stating that for purposes of sec_482 the parties in a stripping transaction as defined in the notice generally are controlled by the same interests because they act in concert with the common goal of arbitrarily shifting income or deductions between the transferor and the transferee although this transaction may not technically fit into the definition of a stripping transaction this transaction is similar to the stripping transactions since as a result of the sec_351 transaction the llcs realized noneconomic income and the llc’s recognition of gain directly resulted in sub 2’s unrealized_loss in this vein it must be noted that in fact sub had no business need or use for the currency b in fact it sold the currency b on the following day accordingly a presumption of control arises since the loss on the currency b had been arbitrarily shifted see sec_1_482-1 c legal standard for same interests a controlled_group or controlled_taxpayer is defined to mean the entities owned or controlled by the same interests and includes the taxpayer that owns or controls other taxpayers sec_1_482-1 unlike the term control the phrase same interests is not defined in the sec_482 regulations case law as well as the legislative_history of sec_482 provide guidance however sec_482 was enacted to prevent the artificial shifting_of_income between controlled taxpayers to avoid federal taxes and thereby milk a taxable entity ie moving losses to a taxable entity 598_f2d_1375 5th cir citing h rept no 70th cong 1st sess c b part s rept no 70th cong 1st sess c b part see also h rept no and s rept no 67th cong 1st sess 42_tc_114 aff’d 358_f2d_342 6th cir cert_denied 385_us_899 in using the term same interests congress intended to include more than the same persons or the same individuals brittingham pincite 366_f2d_890 5th cir aff’g 43_tc_540 cert_denied 386_us_1016 2_bta_229 see also lxi-part cong rec statement of sen king referring to the same forces controlling a number of corporations different persons with a common goal or purpose for artificially shifting income can constitute the same interests for the purposes of the statute south texas rice warehouse tl-n-2346-01 pincite see also brittingham pincite citing ach t c pincite the phrase same interests should not be narrowly construed to frustrate the intent of sec_482 appeal of rishell phonograph co pincite if the same interests’ was intended to mean only the same persons ’ it would have been easy for congress by using the latter term to have avoided all ambiguity accord grenada indus supra thus it is not necessary that the same person or persons own or control each controlled business before sec_482 can be applied but there must be a common design for the shifting_of_income in order for different entities to constitute the same interests indeed this definition of same interest is identical to the definition of control and the presumption relating thereto in the regulations and case law thus if there is a common design for shifting income or deductions then the requirements for control and same interests will be met see hall v commissioner supra t c pincite an arbitrary shifting_of_income coupled with the ability to direct the actions of an entity establishes control for the purposes of sec_482 -- whether or not ownership exists d control by the same interests in the transaction based on the facts as presented we believe the parties to the transaction acted pursuant to a common plan to shift the unrealized_loss on the currency b to sub through the sec_351 transaction first the llcs the owners of which are not subject_to u s taxation had no business other than to act as an accommodation party to accept the gain on sub 2’s assuming the full amount x currency b loan as co-obligor so that sub will take the currency b with an inflated basis indeed the llcs were created immediately prior to the transactions at issue and conducted no other transactions secondly sub had no need for the llcs investment sub was a corporation with no viable long term business or anticipated growth according to one of parent’s internal memoranda the only reason sub rather than another subsidiary engaged in the transaction was so that the loss could be used in a high tax state furthermore parent states that the llcs’ loan obligation was assumed as co-obligor by sub since foreign bank required another party other than the llcs to assume the loan when the original securities collateral matured and the llcs purchased the currency b denominated mortgage pool from f sub according to parent f sub sold the mortgage pool to the llcs since there was no active market for the securitization of country b assets however the fact that sub an entity with no need for currency b no use for capital and no ability to assume the loan as co-obligor but for the guarantee from sub engaged in this transaction further supports the conclusion that the llcs and the parent group including sub were acting in concert to create gains in the tax indifferent llcs and losses in sub which was subject_to tax in a high tax state tl-n-2346-01 e sec_482's application to the transaction - in general once the secretary has proven that the parties are controlled by the same interests he may distribute apportion or allocate deductions between or among such organizations trades_or_businesses if he determines that such distribution apportionment or allocation is necessary in order to prevent evasion of taxes or clearly to reflect the income of any such organizations trades_or_businesses sec_482 generally the commissioner’s determinations under sec_482 must be sustained absent an abuse_of_discretion 88_tc_252 the taxpayer must meet a heavier than normal burden_of_proof and demonstrate that commissioner’s determinations are arbitrary capricious or unreasonable in order for the courts to set_aside the commissioner’s determinations id under sec_1_482-1 the commissioner has specific regulatory authority to allocate to the transferor with respect to a nonrecognition_transaction the loss from a sale of property which had previously been transferred in a nonrecognition_transaction to the extent the taxpayer’s basis upon receipt of the property exceeded the property’s fair_market_value courts have sustained the commissioner’s reallocation in the context of sec_351 transactions in order to clearly reflect income in cases when the income was recognized by one party and the expenses_incurred in producing the income were deducted by another related_party even if there was no finding that tax_avoidance was a principal motive of the taxpayer see e g 305_f2d_681 9th cir 198_f2d_214 2d cir sec_482 has also been applied where the transfer of property in a sec_351 transaction was found to have been made with a tax_avoidance purpose 137_f2d_600 3d cir however by its terms sec_1_482-1 does not require that a tax_avoidance motive be present the regulation provides i f necessary to prevent the avoidance of taxes or to clearly reflect income the district_director may make an allocation under sec_482 with respect to transactions that otherwise qualify for nonrecognition_of_gain_or_loss under applicable provisions of the internal_revenue_code such as sec_351 or sec_1031 id the example to the regulation illustrates a reallocation of loss incurred with respect to contributed_property that had a built in loss however we do not read sec_1_481-1 to be limited to or require a transfer of property that includes a built in loss in a nonrecognition_transaction what is relevant is that a nonrecognition_provision is necessarily used incident to the transaction accordingly the fact that gain may be recognized incident to the contribution of property does not remove the condition that sec_351 qualification was necessary to tl-n-2346-01 provide the uneconomic inflation of sub 2’s basis in the foreign_currency received in the contribution absent the application of sec_351 sub 2’s tax basis in the foreign_currency would not have been increased under sec_357 in applying sec_1_482-1 we believe the facts of the current case demonstrate a plan to transfer property solely with a tax_avoidance purpose because the amount of the loss claimed far exceeded the fair_market_value of the property on the day it was acquired and the property was held for one day prior to its ultimate disposition giving rise to the claimed loss in the present case the llcs transferred currency b in a sec_351 transaction in exchange for sub 2’s preferred_stock and sub assuming as co-obligor the llcs’ obligation under the loan to foreign bank under sec_357 the llcs were required to recognize gain on sub 2’s assumption of the llcs’ obligations to the extent the liabilities assumed exceeded their basis in the currency b under sec_362 sub took a carryover_basis in the currency b increased by the amount of the llcs’ recognized gain economically the exchange was an even exchange in that the value of the currency b transferred equaled the present_value of sub 2’s primary liability to pay the loan’s principal in thirty years at maturity and the value of sub 2’s preferred_stock nonetheless because the amount of the loan the currency b equivalent of dollar_figureamount k far exceeded the value of the currency b which was also the llcs’ basis in the currency b transferred to sub the llcs recognized a noneconomic gain as a result of sec_362 sub had a step up in basis in the amount of the llcs’ gain so that sub 2’s basis in the currency b far exceeded the fair_market_value of the currency b in fact sub sold the currency b the day after it received the currency b in the sec_351 transaction at a loss of approximately dollar_figureamount r which loss is totally due to the increase in basis resulting from the llcs’ gain neither sub 2’s loss nor the llcs’ gain was economic accordingly under the clear_reflection_of_income application of sec_482 sub 2’s loss should be allocated to the llcs in addition courts have sustained the commissioner’s reallocation of gain_or_loss on taxable dispositions to the transferor with respect to the previous nontaxable transfer of the property under sec_351 or sec_311 as then in effect when the purpose of the transaction was tainted by tax_avoidance motives eg when the transferee was better able to use the loss absorb the capital_gain or use the deduction for charitable_contributions 556_f2d_889 8th cir commissioner’s reallocation of charitable_contribution_deduction to the wholly owned subsidiary was sustained when the subsidiary distributed the appreciated stock to the parent_corporation and the parent contributed the stock to a charitable_organization so that the parent_corporation could make use of the charitable deduction 137_f2d_600 3d cir sustaining commissioner’s reallocation of capital_loss to the parent_corporation when the parent_corporation tl-n-2346-01 contributed built in loss stock to its wholly owned subsidiary in a transaction tax free under the predecessor of current sec_351 so that ten months later upon sale of the stock the subsidiary can make use of the capital_loss deduction ruddick corp v united_states cl_ct u s t c p on remand from 643_f2d_168 ct_cl aff’d 732_f2d_168 fed cir commissioner’s reallocation of capital_gain to the subsidiary-transferor was sustained when a wholly owned subsidiary distributed appreciated stock to its parent in a tax free distribution under sec_311 as then in effect so that the parent could offset the capital_gain from the disposition of the stock with its net_operating_loss 67_tc_1022 in this regard it is particularly noteworthy that in southern bancorp v commissioner the commissioner’s allocation of gain to the distributing foreign bank subsidiary was sustained notwithstanding that the court noted that the dividend had a business_purpose since the primary purpose for the dividend was tax_avoidance in southern bancorp a bank under sec_581 distributed appreciated u s treasury notes as a dividend to its nonbank parent and a few days later the parent sold the notes and realized capital_gain had the subsidiary sold the treasury notes it would have realized ordinary gain although the court recognized that admittedly the payment of a dividend had a business_purpose to provide the parent_corporation with the funds necessary to carry on its business t c pincite the court sustained the commissioner’s reallocation since the subsidiary’s primary business_purpose for distributing the treasury notes as a dividend_in_kind was tax_avoidance id see also 643_f2d_747 ct_cl pincite stating that the tax_evasion prong of sec_482 was applicable when a significant element of tax_avoidance existed the present transaction is not one in which the property was held for use in the taxpayer or its affiliate’s trade_or_business cf 84_tc_996 aff’d in part rev’d in part 856_f2d_855 7th cir pincite stating that the tax_evasion prong of sec_482 only applies in situations when the sole purpose of the nonrecognition transfer was for tax_avoidance 88_tc_252 same we believe that the principal purpose for sub to engage in the sec_351 transaction was for tax_avoidance first sub engaged in a series of transactions which at the end of thirty years results in it being in the exact same position as it was originally without any risk and would incur a dollar_figureamount r tax loss furthermore sub did not have a long term business or growth potential and had no need or use for the currency b or its proceeds other than to hedge its primary liability to repay the principal on the loan to foreign bank in addition parent’s internal memorandum states that sub was selected to house this loss_transaction since it is subject_to tax in a high tax state accordingly based on sec_1_482-1 and the above cited cases the commissioner may reallocate sub 2’s tl-n-2346-01 loss on the currency b to the extent it was unrealized when sub acquired the currency b ie its total loss to the llcs economic_substance sec_165 under which losses are allowed requires that losses be bona_fide in substance and not merely in form sec_1_165-1 as a result for a loss to be deductible the taxpayer must suffer a financial detriment and be left poorer in a material sense 5_tc_250 see 77_f2d_446 8th cir cert_denied 296_us_586 the purpose of analyzing the economic_substance of a transaction is to determine if a loss was sustained in order for a transaction to be given effect for federal tax purposes it must have economic_substance ie generally that the transaction has economic significance beyond expected tax benefits 939_f2d_44 and n 3d cir in determining whether the transaction has economic_substance the transaction must be viewed as a whole and each step from the commencement to the consummation is relevant 157_f3d_231 3d cir pincite quoting 270_f2d_294 3d cir the inquiry into whether the taxpayer’s transactions had sufficient economic_substance to be respected for tax purposes turns on both the objective economic_substance of the transactions and the subjective business motivation behind them id however circuit courts of appeal in affirming the tax_court have often stated that inquiries into the economic_substance and business_purpose of the transaction do not constitute discrete prongs of a two-step analysis but rather represent related factors both of which inform the analysis of whether the transaction had sufficient substance apart from its tax consequences to be respected for tax purposes acm partnership f 3d pincite and cases cited a transaction or group of transactions that have no non-tax economic_effect on the taxpayer other than to generate deductions will not be respected 915_f2d_832 2d cir in this case sub in a purported sec_351 transaction received currency b with a fair_market_value of dollar_figureamount p in exchange for preferred_stock and assuming the llcs’ loan of amount x currency b equivalent to dollar_figureamount k as co-obligor as between the llcs and sub sub was primarily liable to pay the principal in thirty years and secondarily liable to pay the interest parent claims the present_value of sub 2’s obligation to pay the principal was worth dollar_figureamount o and the preferred_stock was worth the remainder for financial_accounting purposes parent booked the loan at its claimed present_value sub then sold all its currency b and solely for tax purposes recognized a loss of dollar_figureamount r based on its overstated -- and uneconomic -- basis in the currency b derived under sec_362 the high basis resulted from sub 2’s tl-n-2346-01 assumption of the amount x currency b loan as co-obligor we note that the assumption of the interest component of the note has no substance since sub could not fulfill its obligation other than through sub 1’s guarantee with the proceeds it received for assuming the loan sub purchased a zero coupon u s dollar denominated bond issued by sub which at maturity in thirty years will pay dollar_figureamount w and entered into a forward_contract with sub that will require sub to pay dollar_figureamount w in thirty years and receive a payment of amount x currency b accordingly at the end of thirty years after sub receives payment on its zero_coupon_bond and fulfills its obligation under the forward_contract it will have exactly the amount of currency b necessary to repay the principal of the loan to foreign bank consequently other than the counter-party credit risk10 on the zero_coupon_bond and the forward_contract sub had no risk of loss resulting from its assumption of the obligation to repay the loan principal in addition sub will have used all the funds it received for assuming the principal payment on its hedge of its assumed obligation since sub had no ability to profit from the proceeds of the assumption and had no risk of loss from its obligation to pay the principal the sec_351 transaction to the extent of its assumption of the llc’s obligation and its receipt of currency b in exchange had no economic_substance this case resembles 364_us_361 in that here as in knetsch after an elaborate set of transactions the taxpayer was to end up in the exact same position as it was in the beginning of the transaction in knetsch the taxpayer purchased a single premium annuity_contract for a nominal amount of cash the remainder of the premium was paid through the issuance of nonrecourse debt the taxpayer prepaid the interest due on the nonrecourse note a few days later the taxpayer borrowed the excess of the following year’s expected cash_surrender_value over the amount of the nonrecourse debt and again prepaid the interest on that borrowing similarly in the second year the taxpayer prepaid the interest on the outstanding debt and shortly afterwards borrowed the second year’s expected increase in the cash_surrender_value of the annuity in this manner the taxpayer kept the net cash_value of the annuity at a nominal amount the supreme court holding that the taxpayer was not entitled to deduct the interest he paid stated sub alone does not have the assets or growth prospects to make the loan payment should sub default on the zero coupon note it issued to sub or the forward_contract it entered into with sub sub 2’s performance under the assumption_agreement was also guaranteed by sub should sub default on any of its agreements with sub as a practical matter foreign bank would probably not receive payment of the loan at maturity accordingly it is apparent that the parties did not view the counter party sub credit risk as significant tl-n-2346-01 what did taxpayer get for the out-of-pocket difference of dollar_figure in form he had an annuity_contract with a so- called guaranteed cash_value at maturity of dollar_figure this as we have seen was a fiction because each year taxpayer’s annual borrowings kept the net cash_value on which any annuity or insurance payments would depend at the relative pittance of dollar_figure footnote omitted plainly therefore taxpayer’s transaction with the insurance_company did not appreciably affect his beneficial_interest except to reduce his tax for it is patent that there was nothing of substance to be realized by taxpayer from this transaction beyond a tax deduction u s pincite citations omitted similarly here sub 2’s assumption of the principal payment on the loan for dollar_figureamount o of currency b could not in any way affect sub 2’s economic situation since sub immediately hedged its obligation with sub see also 364_f2d_734 2d cir transaction had no economic_substance when taxpayer borrowed pincite to invest in property that returned less than since the transaction ha d no substance or purpose aside from the taxpayer’s desire to obtain the tax_benefit of an interest_deduction 861_f2d_494 7th cir holding there was no economic_substance in option straddles when the broker guaranteed the investor that the only consequences of the straddle would be tax consequences we note that parent arranged the assumption transaction for tax purposes as part of a sec_351 transaction in which the llcs invested approximately dollar_figureamount bb in exchange for preferred_stock we believe that the sec_351 transaction was arranged as window dressing for the assumption transaction the llcs’ investment in preferred_stock merely entitled the llcs to a y yield with no possibility of capital appreciation similarly sub had no need or use for the proceeds of the investment it was a corporation which had no viable long term business and no expectation of growth accordingly the only reason this transaction occurred was for parent to benefit from the expected tax benefits of the tax loss indeed sub was selected for this transaction merely because it was subject_to tax in a high tax state the fact that the assumption transaction was arranged as part of a sec_351 transaction does not imbue the assumption transaction with economic_substance in substance the assumption should be viewed separately from the remaining sec_351 transaction indeed for financial_accounting purposes parent booked the assumption transaction as a liability at the present_value amount tl-n-2346-01 parent may argue that in fact sub earned dollar_figureamount y arbitrage profit by assuming the principal_amount of the debt and hedging its liability first we note that all the hedging was done with its parent sub and do not believe that arm’s length dealing could result in such an arbitrage profit nevertheless even if sub did earn an dollar_figureamount y profit we believe the transaction had no economic_substance since the profit was de_minimis compared to the expected dollar_figureamount r tax loss on the transaction 94_tc_738 held that a transaction did not have economic_substance when the potential for gain was infinitesimally nominal and vastly insignificant when considered in comparison with the claimed deductions so that the taxpayer was indifferent as to whether it would recognize pretax gain_or_loss id pincite similarly in saba partnership v comm’r t c memo the court stated relatively modest profits are insufficient standing alone to clothe the disputed transactions with economic_substance in particular even assuming for the sake of argument that the partnerships reasonably could have expected profits of up to dollar_figure on a 5-year investment in the notes such profits would be inconsequential when compared with the capital losses of approximately dollar_figure that the transactions were designed to generate for taxpayer 78_tcm_684 citations omitted it should be noted that sub 2’s ratio of expected tax losses to real profit far exceeds the ratio of expected tax losses to real profits of the transaction in saba partnership furthermore unlike the taxpayer in saba partnership sub is attempting to deduct ordinary losses accordingly even if sub did earn an arbitrage profit through arm’s length transactions we do not believe the transaction had economic_substance parent may argue that the transaction had economic_substance in that it had a business_purpose for the transaction parent claims that sub assumed the loan as co-obligor since the transaction as a whole enabled f sub to securitize its mortgage pool f sub sold the llcs its mortgage pool consequently the llcs switched the collateral for foreign bank’s loan from short term high quality bonds such as the securities to f sub’s currency b denominated mortgage pool the loan agreement required in the event that the collateral was changed that another party satisfactory to foreign bank become a co-obligor accordingly sub through the sec_351 transaction became co-obligor on the loans first we do not believe that sub alone without the sub guarantee could have provided foreign bank with sufficient comfort by becoming co-obligor since tl-n-2346-01 sub prior to the sec_351 transaction had a book_value of a mere dollar_figureamount bb indeed assuming that the appropriate discount rate was used to present_value the principal_amount of the loan had foreign bank lent the llcs dollar_figureamount o less and foreign bank merely received sub 1’s guarantee foreign bank would be in the same economic position as it was with sub 2’s guarantee accordingly we do not believe sub assumed the loan and then hedged that assumption for any purpose other than tax_avoidance since we do not believe sub 2’s assumption and hedge transactions had economic_substance sub 2’s sec_988 loss should not be allowed see 939_f2d_44 a transaction devoid of economic_substance cannot be the basis of a deductible loss as an economic matter no loss was sustained in this transaction see sec_165 case development hazards and other considerations tl-n-2346-01 this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views if you have any questions please call cc corp b03 at sincerely richard e coss assistant to the branch chief branch office of associate chief_counsel corporate
